Exhibit 10.25

Program Year 2013

Bonus Conversion Program

Summary of Program Terms

Program Objectives

 

• To increase the opportunity for employee ownership of Stericycle stock

 

• To provide an alternative means of deferring the tax obligation on incentive
compensation

Program Overview

The Bonus Conversion Program provides you with an opportunity to defer current
taxation into the future and to increase your ownership of Stericycle stock.
This Program allows you to receive a vested Stericycle non-qualified stock
option in lieu of all or a portion of any annual, quarterly or monthly cash
bonus that Stericycle otherwise would pay you.

If you elect to participate for the 2013 Program Year, you will receive a vested
option during the first quarter of 2014 to purchase $4.00 or more worth of
Stericycle stock for every $1 of your annual bonus, quarterly bonuses or monthly
bonuses for 2011 that you elected to forgo. The number of option shares will be
equal to (a) 4 times the amount that you elected to forgo divided by (b) the
average closing price of Stericycle stock during 2013. The exercise price per
share of the option will be the closing price of the stock on the date of the
option grant. For example, if under this Program you elect to forgo $5,000 of
your annual bonus for 2013, you will receive a vested option to purchase, at the
option exercise price, a number of shares equal to $20,000 divided by the
average closing price of Stericycle stock during 2013 (or, if lower, the closing
price on the date of the option grant).

The Bonus Conversion Program provides participants with an excellent opportunity
to accumulate wealth if Stericycle stock performs well. A stock investment
includes a potential for significant gain as well as an investment risk. The
Bonus Conversion Program is designed to provide a $4-for-$1 or greater
replacement ratio or premium for risk because if you participate you will be
trading certain cash for uncertain investment gain. With the $4-for-$1 or
greater replacement ratio, your potential for gain depends on whether Stericycle
stock performs well. However, your risk is that Stericycle stock may not
appreciate and you may not recover the amount of your cash bonus given up or
match the earnings you could have received under an alternative investment.

Enrollment

THE ENCLOSED ELECTION FORM MUST BE COMPLETED AND RETURNED AS INDICATED ON THE
FORM. THIS FORM MUST BE COMPLETED AND RETURNED EVEN IF YOU ELECT NOT TO
PARTICIPATE. YOUR PARTICIPATION IN THE PROGRAM IS NOT A STERICYCLE PROMISE THAT
YOU WILL RECEIVE A BONUS OF ANY PARTICULAR AMOUNT OR ANY BONUS AT ALL.



--------------------------------------------------------------------------------

Program Design

 

• Participants may elect to convert up to 100% of their annual, quarterly or
monthly cash bonuses for 2013 (if any) (minimum of $1,000 in the aggregate) into
a Stericycle non-qualified stock option.

 

• Eligibility: Grade level S11 and above as approved by Board of Directors

 

• Replacement ratio, or premium for risk, is $4 for options to purchase
Stericycle stock for every $1 of cash bonus forgone.

 

• The number of option shares will be equal to (a) 4 times the amount that a
participant elected to forgo divided by (b) the average closing price of
Stericycle stock during 2013 (or, if lower, the closing price on the date of the
option grant). The exercise price per share of the option will be the closing
price of Stericycle stock on the date of the option grant.

 

• In the case of quarterly or monthly bonuses, the percentage that a participant
elects to convert will apply to each of the participant’s quarterly or monthly
bonuses for 2013.

 

• If a participant’s employment terminates before receiving a stock option for
his or her converted bonus or bonuses, the participant’s conversion election
will be canceled as of his or her termination date and all amounts converted
will be paid in cash.

 

• Participants forgo all or a portion of their cash bonuses (before any
withholding that would have been taken out) in order to receive stock options.
Generally, a participant will be taxed at ordinary income rates on the option
gain upon exercise of the stock option. Upon sale of the shares, any additional
gain or loss will be taxed as short-term or long-term capital gain or loss
depending on the holding period of the stock for tax law purposes.

 

• An election to participate in this Program must be made by the election
deadline to avoid constructive receipt and securities law restrictions. An
election is irrevocable and cannot be changed by the participant after the
election deadline. New employees who start after January 31, 2013 will not be
eligible to participate in the Bonus Conversion Program for 2013.

 

• Participants vest in the stock options immediately.

 

• Option term: 10 years – participants have 10 years from date of grant to
exercise options.

 

• In the event of death, disability, resignation, retirement, or other
termination of employment (other than termination for cause), the stock option
remains exercisable until the end of the 10-year option term.

 

• Any stock options you elect to receive will be issued under any available
Stericycle Stock Option Plan and the terms of that Plan and the related Option
Agreement will apply to your stock option.

 

2